Citation Nr: 1619174	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for immature personality disorder.

2.  Entitlement to an initial rating in excess of 50 percent for mood disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

4.  Entitlement to a rating in excess of 10 percent for duodenal ulcer.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for retinal occlusion and vision loss, as residuals of hypertension.  





REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 2009 rating decision, in relevant part, denied service connection for immature personality disorder.  The February 2010 rating decision granted service connection for mood disorder, rated as 30 percent disabling, as of February 12, 2009.  The Veteran appealed the assigned rating in an April 2010 statement.  Thereafter, a June 2012 rating decision granted a higher rating of 50 percent for mood disorder.  This was not a full grant of the benefit sought, and the appeal continues.

The Board notes that, following the Veteran's July 2012 substantive appeal with regard to the issues of a higher rating for mood disorder and a TDIU, the RO did not formally certify these issues to the Board via a VA Form 8.  This failure to certify, however, does not deprive the Board of jurisdiction.  See 38 C.F.R. § 19.35.

The Board also notes that the Veteran, through his attorney, has waived initial review by the RO of any evidence submitted since the last adjudication of the issues on appeal.  See June 2012 statement of the case; February 2016 appellate brief.

In his July 2012 substantive appeal, the Veteran expressed his desire for a Board hearing.  Nevertheless, in an April 2013 statement, he stated that he was unable to attend the scheduled hearing.  As such, the hearing request is deemed withdrawn.


The issue of entitlement to an extraschedular TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In February 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran requesting a withdrawal of his appeal as to the issue of service connection for immature personality disorder.

2.  Prior to October 9, 2011, the weight of the evidence shows that the Veteran's service-connected mental health disability did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.

3.  From October 9, 2011, forward, the weight of the evidence shows that the Veteran's service-connected mental health disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent disability rating.

4.  Since October 9, 2011, the Veteran's service-connected mental health disability is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of service connection for immature personality disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Prior to October 9, 2011, the criteria for a rating in excess of 50 percent for mood disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  Since October 9, 2011, the criteria for a rating of 70 percent, but no higher, for mood disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  Since October 9, 2011, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claim, to include how to establish a disability rating and effective date, in March 2009, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The record shows that the RO made attempts to obtain records from the Social Security Administration (SAA).  Such records, however, were deemed unavailable.  See September 2011 VA memorandum.  In September 2011, VA notified the Veteran of the efforts made and allowed him to submit any SSA records in his possession.  

VA provided a VA examination in January 2012 to determine the severity of the Veteran's service-connected mental health disability.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's attorney indicated, in a February 2016 appellate brief, that the Veteran wished to withdraw his appeal of the denial of service connection for immature personality disorder.  VA received this statement after the case was certified to the Board for appeal.  As such, the appeal has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue of service connection for immature personality disorder and it is dismissed.

Increased Rating for Mood Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Service connection for mood disorder was established in a February 2010 rating decision.  The Veteran is appealing the initial rating assigned.  His mood disorder is currently rated as 50 percent disabling from February 12, 2009, forward.

In a June 2009 VA treatment record the Veteran reported that his anxiety and depression were under control.  He stated that he was sleeping well.  The examiner noted no acute psychotic symptoms.  On mental examination, the Veteran did not show any psychomotor abnormalities.  His eye contact was good.  He was fully oriented.  His memory was intact.  His mood was sad and nervous.  His affect was depressed and anxious.  He had good insight and judgment.  He denied hallucinations, delusion, and homicidal/suicidal thoughts.  A GAF score of 70 was assigned.  See VA treatment records, received July 31, 2009, at 28, 31-34.

VA treatment from September 2009 shows continued complaints about anxiety and depression.  On mental examination, he was alert and fully oriented.  His affect was anxious and depressed, and his mood was congruent. Thought processes were circumstantial but goal oriented.  The Veteran denied hallucinations, delusions, and suicidal thoughts.  A GAF score of 70 was assigned.  See VA treatment records, received November 6, 2014, at 89-91.

VA treatment dated in November 2009 shows that the Veteran reported having been depressed due to conflict with a neighbor.  He stated that he slept well.  On mental examination, the Veteran was sad.  He spoke in a low tone of voice.  He was alert and fully oriented.  His affect was depressed, and his mood was congruent.  He denied hallucinations and suicidal thoughts, but reported paranoid ideas about people coming after him.  See VA treatment records, received February 5, 2010, at 3-4.

A November 2009 VA examination shows that the Veteran reported being married to his second wife for 32 years.  He described the marriage as "great" and stated that he has a close relationship with their son.  He reported having several friends.  He denied a history of violence or suicide attempts.  The Veteran stated that he had recently been depressed, with significant anger.  He also reported feeling anxious in the last week.  The severity of his symptoms was noted to be mild.  He identified financial difficulties as precipitating factors for his depression.  The Veteran stated that he slept for 10 hours.  He described his level of concentration as "not great."  On mental examination, speech was unremarkable, spontaneous, clear, and coherent.  Affect was normal.  Mood was anxious.  He was fully oriented.  Thought process and content were unremarkable.  He denied delusions and hallucinations.  He understood the outcome of behavior and partially understood that he has a problem.  He reported feeling panicky in stressful situations.  He denied suicidal ideation.  The extent of his impulse control was noted to be fair.  Memory was normal.  A GAF score of 70 was assigned.  The examiner noted that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  

March 2010 VA treatment reflects the Veteran's report of doing better, but he still felt depressed. On mental examination, he was alert and fully oriented.  His affect was anxious and depressed, and his mood was congruent. Thought processes were circumstantial but goal oriented.  The Veteran denied hallucinations, delusions, and suicidal thoughts.  See VA treatment records, received November 6, 2014, at 60-61.

In a February 2011 letter, the Veteran's VA psychiatrist stated that the Veteran was suffering from severe anxiety, depression, and stress reaction.  She also stated that the Veteran could not currently work.  Similarly, in a June 2011 letter, the same provider stated the Veteran is unemployable and incapable of attending to issues in a timely manner, and that these problems may be attributed to his service-connected mental health disability.

VA treatment from October 2011 shows that the Veteran was hospitalized following a suicide attempt by Valium overdose.  He reported feeling overwhelmed, depressed, hopeless, and worthless, but denied any current suicidal ideation.  On examination, his speech was slow in rate, normal in volume, and spontaneous in quality.  His mood was exhausted and his affect was dysphoric and congruent.  He stated that he felt paranoia and insisted that his land had been overtaken by an evil force.  His insight and judgment were poor.  He had audio but no visual hallucinations.  A GAF score of 15-20 was assigned.  See VA treatment records, received November 6, 2014, at 153-159; October 2011 VA discharge summary. 

In a November 2011 letter, the Veteran's psychiatrist stated that she last saw the Veteran in November 2011, whereupon the Veteran was noted to have severe depressive symptoms without active suicidal thoughts.  A GAF of 60 was assigned.  The examiner characterized the Veteran's occupational and social impairment with the language that corresponds to a 70 percent rating, per VA regulations.

Upon VA examination in January 2012 the Veteran reported being married for 34 years.  He described a good relationship with his wife and their son.  He stated that he did not currently have friends, noting that he has lived in an isolated area for 18 years.  He stated that he infrequently goes out with his wife and does not participate in any social activities.  The examiner noted that the Veteran was hospitalized due to an overdose on valium.  When asked whether he was trying to kill himself, the Veteran stated that he did not know, that it just happened.  The Veteran reported depressed mood on a daily basis, irritability, anger, feelings of worthlessness, and poor concentration.  Regarding suicidal thoughts, the Veteran hesitantly stated that he had had them in the last two years.  On mental examination, speech was clear and coherent.  Affect was blunted.  Mood was down.  Oriented to person and place, but partially oriented to time (could not state exact day of the month).  Thought process and content were unremarkable.  The Veteran reported panic attacks with a frequency of more than once a week.  Memory was normal.  A GAF score of 65 was assigned.  With regard to the Veteran's occupational and social impairment, the examiner indicated that his symptoms were not severe enough either to interfere with occupational and social functioning, or to require continuous medication.  

VA treatment dated in May 2012 shows that the Veteran was very anxious and somewhat depressed.  He reported good family relations.  On mental examination, the Veteran was noted to have a high level of anxiety due to side effects of pain medication.  He was alert and fully oriented.  His affect was anxious and moderately depressed, and his mood congruent.  He denied hallucinations, delusions, and suicidal thoughts.  See VA treatment records, received August 12, 2013, at 296-297 (in Virtual VA).

VA treatment from October 2012 shows that the Veteran reported doing better.  Depression and anxiety were still present but less symptomatic.  Veteran was optimistic, and his family was supportive.  On mental examination, the Veteran was alert and fully oriented.  He had good eye contact.  His affect was slightly anxious and depressed, and his mood congruent.  He denied hallucinations, delusions, and suicidal thoughts.  See VA treatment records, received August 12, 2013, at 213-214 (in Virtual VA).

VA treatment from February 2013 shows that the Veteran reported doing well.  His depression and anxiety was noted to be under control.  On mental examination, the Veteran was alert and fully oriented.  He had good eye contact.  His affect was slightly anxious and depressed, and his mood congruent.  He denied hallucinations, delusions, and suicidal thoughts.  See VA treatment records, received November 6, 2014, at 150-151.

VA treatment from May 2013 shows the Veteran reported a difficult adjustment period after losing vision in his right eye, but his depression was less disturbing.  He reported continued good relations with his wife.  On mental examination, the Veteran was alert and oriented.  His affect was slightly anxious and depressed, and his mood congruent.  He denied hallucinations, delusions, and suicidal thoughts.  See VA treatment records, received November 6, 2014, at 134-135.

VA treatment dated in August 2013 shows that the Veteran complained of difficulties caused by loss of vision in his right eye.  His memory, especially short term, had worsened as a result of vascular problems.  His family was supportive.  His functional abilities were noted to be worse.  His depression was noted to be under control.  On mental examination, the Veteran was alert and oriented.  Thought processes were fragmented but logical. His affect was slightly anxious and depressed, and his mood congruent.  He denied hallucinations, delusions, and suicidal thoughts.  See VA treatment records, received November 6, 2014, at 123-125.

An April 2014 VA neuropsychological evaluation cites reports from the Veteran's wife, stating that he had shown a marked and gradual decline in cognitive functioning, which began around the same time as his central retinal artery occlusion. (VA treatment records show that the Veteran was diagnosed with central retinal artery occlusion in October 2012.)  His wife stated that he often became confused or lost, said the wrong thing or became lost in the midst of conversation, unable to say or ask what he wanted to say.  The Veteran often became dizzy and disoriented, and frequently tripped and fell.  The wife also reported that the Veteran had greatly reduced his participation in daily activities.  On physical examination, memory for recent events was poor.  Speech was normal for volume with reduced fluency and notable word finding problems.  The Veteran frequently began anecdotes and was unable to complete them or recall how they contributed to the goals of the interview.  Mood was euthymic with broad and congruent affect.  The examiner indicated that the Veteran exhibited several signs of executive dysfunction and opined that the Veteran's profile is consistent with dementia.

The Veteran's GAF scores during this period have ranged from 60 and 70.  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).   See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The GAF score is not conclusive of overall impairment.

Based on the evidence of record, the Board finds that staged ratings are warranted in this case, as the evidence shows that the Veteran's symptomatology worsened beginning October 9, 2011, date in which he was admitted for a Valium overdose.  

For the period prior to October 9, 2011, the Veteran's disability picture, as described above, is found to most nearly approximate the criteria for a 50 percent rating.  Therefore, a higher rating is not warranted for this period.  During the time in question, the Veteran's communication was consistently within normal levels.  There are no reports of grossly inappropriate behavior or an inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, and he denied suicidal thoughts.  Although the evidence shows that the Veteran avoids social situations and spends most of his time alone at home, the Board finds that such symptoms are indicative of a difficulty in establishing and maintaining effective relationships, rather than an inability to do so.  Such social impairment is deemed contemplated by the 50 percent rating.

In sum, prior to October 9, 2011, the evidence does not establish occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Nor does it show that he is unable to establish or maintain effective relationships.  Rather, the evidence shows that he maintains a good relationship with his wife and family.  As such, the Board finds that the Veteran's symptomatology most nearly approximates the criteria for a 50 percent rating, and no higher, during the period prior to October 9, 2011.

From October 9, 2011, forward, the weight of the evidence supports a rating of 70 percent, as the evidence establishes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board, however, finds that the record is against a finding of total impairment.  The Veteran has consistently reported a good relationship with his wife and family.  Additionally, there is no indication of inappropriate behavior or deficits in communication rendering him completely impaired socially and occupationally.  As such, the record is against a finding of total impairment.  

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his PTSD.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that a 70 percent rating, and no higher, is warranted for the Veteran's mood disorder, from October 9, 2011, forward.  

TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to this decision, the Veteran's service-connected disabilities were: mood disorder, rated as 50 percent disabling, and duodenal ulcer, rated as 10 percent disabling, for a combined rating of 60 percent.  As stated above, the Board has assigned a 70 percent rating for mood disorder, effective October 9, 2011.  As such, from that date forward, the Veteran's current ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a) and he meets the criteria for consideration for entitlement to TDIU on a schedular basis.  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19. 

The Veteran contends that his mental health disability prevents him from securing or following gainful employment.  See formal TDIU claim (dated in January 2012); see also February 2016 appellate brief.  His formal TDIU claim indicates that he last worked in 1986.  From 1982 to 1986, he worked for the U.S. Postal Service.  For the period between 1969 and 1982, he reported sporadic employment.  He has a college education.  In the January 2012 VA examination, he stated that he had been retired/on disability from the post office since approximately 2000.  Prior to that, in a November 2009 VA examination, he stated that he retired around 1990.

The Veteran's VA psychiatrist indicated, in September 2009 letter, that the Veteran had been suffering from severe anxiety and depression, which limited his ability to work.  Similarly, in a June 2011 letter, the same provider stated the Veteran is unemployable and incapable of attending to issues in a timely manner, and that these problems may be attributed to his service-connected mental health disability.  Additionally, in a March 2013 opinion, she indicated that the Veteran was incapable of working due to his mental health disability, as he had difficulties understanding instructions.  See also February 2011 letter (stating that the Veteran could not currently work).  In contrast, the January 2012 VA examination indicates that the Veteran's symptoms are not severe enough to interfere with occupational and social functioning.  A prior November 2009 VA examination produced a similar finding.  While the Board acknowledges the VA examiners' opinions, it notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but is a legal determination for the adjudicator to make. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Based on the evidence of record, to include the Veteran's medical records of psychiatric treatment, the Board finds that entitlement to a TDIU is warranted from October 9, 2011 forward.  Since that date, the evidence is in relative equipoise as to whether his service-connected mental health disability renders him unemployable.  In this regard, the Board notes that the Veteran's VA psychiatrist has consistently stated that the Veteran is unemployable to his mental health disability.  

In sum, the Board finds the evidence to be in equipoise with respect to whether the Veteran's service-connected mental health disability precludes him from obtaining and retaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected mental health disability is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, entitlement to a TDIU is warranted for this particular period.


ORDER

The appeal on the issue of service connection for immature personality disorder is dismissed.

Prior to October 9, 2011, a rating in excess of 50 percent for mood disorder is denied.

From October 9, 2011, a rating of 70 percent for mood disorder is granted.

Entitlement to a TDIU is granted from October 9, 2011.


REMAND

With respect to the issue of entitlement to an extraschedular TDIU prior to October 9, 2011, the Veteran has argued that he has been unemployable due to his service-connected mental health disability.  The Board has granted entitlement to a TDIU on a schedular basis from October 9, 2011, forward.  On that date, the Veteran met the schedular percentage threshold for a TDIU.  See 38 C.F.R. § 4.16(a).

There is, however, evidence of unemployability prior to the date on which the Veteran met the schedular percentage threshold for a TDIU.  See, e.g., September 2009 and June 2011 letters from his treating provider.  Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU was warranted on an extraschedular basis prior to January 8, 2014.  See 38 C.F.R. § 4.16(b).  In addition, the Board finds that a retroactive medical opinion as to the Veteran's employability during the rating period would be helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

The Board notes that the Veteran submitted a June 2015 notice of disagreement with regard to a January 2015 rating decision, which denied a higher rating for duodenal ulcer, service connection for hypertension, and entitlement to compensation under 38 U.S.C.A. § 1151 for retinal occlusion, vision loss, and residuals of high blood pressure.  There is no strong indication that the RO is working on these issues.  Given this, and considering that it is now almost a year and a half from the time of the challenged decision, the Board will remand to prompt the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).



Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the appropriate VA examiner to provide a retroactive medical statement.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should describe the Veteran's functional impairment caused by his service-connected mood disorder during the period prior to October 9, 2011.  In particular, the examiner should elaborate on how symptoms related to such disability affect his capacity to perform both physical and sedentary work.

2.  Thereafter, submit the Veteran's claim to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU due to his service-connected disabilities, i.e., an opinion as to whether his service-connected disabilities precluded him from securing and following gainful employment prior to October 9, 2011.

3.  Issue a statement of the case on the claim for an increased rating for duodenal ulcer, service connection for hypertension and entitlement to compensation under 38 U.S.C.A. § 1151 for retinal occlusion, vision loss, and residuals of high blood pressure.  These should only be certified to the Board if the Veteran timely perfects an appeal on these issues.

4.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


